Citation Nr: 0523111	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2004, the Board remanded the veteran's claim to 
obtain additional development.  The claim remains denied and 
has been returned for appellate review.


FINDING OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A current diagnosis of a low back disability has not been 
made.


CONCLUSION OF LAW

The veteran's claimed lumbosacral strain was not incurred in, 
aggravated by, or related to active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a lumbosacral 
strain.  The veteran contends that her back disability was 
the result of lifting a heavy banana box in July 1988, and 
that one doctor told her that she might have a ruptured disc.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Accordingly, establishing service connection requires a 
medical diagnosis of current disability; medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for a lumbosacral strain.  A current diagnosis of 
a low back disability has not been made.  

The service medical records are acknowledged.  The service 
medical records show complaints of lower back pain beginning 
in December 1987.  X-rays showed no evidence of fracture.  
The records thereafter show treatment for pain and 
tenderness.  The veteran sought treatment on several 
occasions between September 1988 and September of 1991.  
However, a diagnosis of a low back disability was not made.

Additionally, the post service medical evidence does not 
establish that the veteran has a low back disability.  The 
veteran's complaints of low back pain, and the VA outpatient 
treatment reports, which note treatment for low back pain, 
are acknowledged.  It is also acknowledged that on VA 
examination in February 2003, the examiner merely noted that 
in 2001 the veteran had a computed tomography (CT) scan which 
revealed a slight bulge at L4 vertebra, and on examination in 
March 2005 the examiner acknowledged the question about 
whether the veteran had a slight herniated nucleus pulposus 
in her back.  However, not one of those medical reports 
records a diagnosis of lumbosacral sprain or established that 
the veteran has a herniated disc.  

Rather, after examining the veteran in February 2003, the VA 
examiner found no evidence of current disability by 
examination or x-ray.  On VA examination in March 2005, after 
reviewing the veteran's claims file and examining her, the 
examiner found that the veteran had a normal lumbosacral 
spine, and noted that "x-ray examination of the back was 
basically normal."  Additionally, the x-ray report was 
negative.

As noted, the veteran's in-service incident, current 
complaints of low back pain and treatment for pain, and 
testimony addressing impairment with driving, lifting, and 
other activities are acknowledged.  See May 2003 RO Hearing 
Transcript.  Nonetheless, the probative and persuasive 
evidence still weighs against the service connection claim.  
A condition or injury occurred in service alone or complaints 
of pain alone are not enough to establish service connection.  
There must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Here, such evidence is not present, and the veteran 
is not competent to render a diagnosis and relate it to any 
event of service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Given the foregoing, the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for a lumbosacral sprain.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and her representative have been notified of the 
information and medical or lay evidence needed to 
substantiate her claim.  By rating decision dated in August 
2001, Statement of the Case issued in August 2003, 
Supplemental Statement of the Case issued in June 2005, and 
VA letters dated in May 2001 and July 2004, VA apprised the 
veteran and her representative of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claim.  In the May 2001 letter, VA told the 
veteran that to substantiate her claim, she needed to 
demonstrate that she had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between her current disability and injury, 
disease, or event in service.  VA told the veteran that she 
should provide medical information and/or evidence about her 
doctor's records, medical diagnoses, and medical opinions.  
VA also told the veteran that it would assist her with 
obtaining medical records, employment records, or records 
from other Federal agencies.  See also the VA letter to 
veteran dated in July 2004.  VA has fulfilled its duty to 
inform the veteran of the information and evidence needed to 
substantiate her claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records and VA medical and 
examination reports dated from 2001 to 2004.  At her personal 
hearing in May 2003, the veteran testified that she had 
received treatment from several private physicians, including 
Doctors Gonzales, Chune, Bynard, and Sissler.  In July 2004, 
the Board remanded the case to obtain such reports.  Pursuant 
to the Board's request, in July 2004, the RO furnished 
medical release of information forms to the veteran and told 
her to complete the forms and return them.  The RO also asked 
the veteran to inform it of any additional dates and places 
of treatment and to submit any other pertinent information or 
evidence in her control.  See also VA letter to veteran dated 
in July 2004.  Neither the veteran nor her representative 
submitted documentation to obtain any outstanding evidence 
which could be used to support the issue on appeal.  Thus, no 
further action in this regard is warranted.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, VA has met its duty to 
assist the veteran in the development of this appeal and 
there is no need for further development.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


